Case 17-20526-TPA       Doc 1394    Filed 10/29/18 Entered 10/29/18 14:05:50   Desc Main
                                   Document     Page 1 of 4


                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

  In re:                                      :   Case No: 17-20526-TPA
                                              :
  UNIQUE VENTURES GROUP, LLC                  :   Chapter 11
                                              :
                 Debtor.                      :   Doc. No.
                                              :
                                              :   Related to Doc. No.: 1236
  ALBERT’S CAPITAL SERVICES, LLC, as          :
  Plan Administrator,                         :
                                              :
           Movant,                            :
                                              :
                 -vs-                         :
                                              :
  3D ACQUISITIONS, LLC; ACCESS                :
  POINT; BAINBRIDGE LP; BURGER                :
  KING CORPORATION; CASE, SABATINI            :
  & CO.; CONSTELLATION NE-GD; D3              :
  INVESTMENT GROUP, LLC A/K/A                 :
  DAMON’S OF WESTLAKE; DAMON’S                :
  RESTAURANT GROUP OF                         :
  MIDDLEBURG HEIGHTS, LLC, A/K/A              :
  DAMON’S OF MIDDLEBURG HEIGHTS;              :
  DAMON’S RESTAURANT GROUP –                  :
  SANDUSKY, LLC, A/K/A DAMON’S OF             :
  SANDUSKY; DENNIS ZARRELLI;                  :
  DIRECT ENERGY BUSINESS                      :
  MARKETING; DOMINION EAST OHIO;              :
  DUQUESNE LIGHT COMPANY;                     :
  ELMHURST PROPERTY, INC.; ERIE               :
  WATER WORKS; FUTURE663, LLP;                :
  GARFIELD CLUB, L.P.; GERALD R. FRY          :
  & CO., INC.; GORDON & REESE, LLP;           :
  GREAT AMERICAN FINANCIAL                    :
  SERVICES CORP.; J. MICHAEL                  :
  SABATINI; JOSEPH E. RUSNOCK; LESF           :
  HOLDINGS, LLC; MARC GROUP, LLC;             :
  MICHAEL I. FRANGOULIS, JR.; MOOD            :
  MEDIA; NATIONAL FUEL; NATIONAL              :
  FUEL RESOURCES; NEW CARBON                  :
  COMPANY, LLC; NIKI HOLDINGS, LP;            :
  ORACLE AMERICA, INC.; PATRICK               :
  JAMES ELLIOTT; PERKINS HOLDINGS,            :
  LLC; PERKINS RESTAURANT &                   :
                                             1
Case 17-20526-TPA       Doc 1394    Filed 10/29/18 Entered 10/29/18 14:05:50          Desc Main
                                   Document     Page 2 of 4


  BAKERY & MARIE CALLENDERS;                      :
  PETER & CAROL KAPLAN; REINHART                  :
  FOOD SERVICE; SABATINI FAMILY                   :
  LTD. PARTNERSHIP; SPIRIT FINANCE                :
  ACQUISITIONS, LLC; SPIRIT MASTER                :
  FUNDING V, LLC; TIME WARNER                     :
  CABLE; U.S. FOODS, INC.; WC ZABEL               :
  CO.;                                            :
                                                  :
         Respondents.                             :

                 STIPULATION AND CONSENT ORDER REGARDING
                OBJECTION TO CLAIM OF REINHART FOOD SERVICE

        AND NOW COMES Albert’s Capital Services, LLC (“Plan Administrator”), as Plan

 Administrator of Unique Ventures Group, LLC (the “Debtor”), by and through its undersigned

 counsel, Whiteford, Taylor & Preston, LLP, and with the consent of Reinhart Food Service

 (“Claimant”), respectfully submits this Stipulation and Consent Order Regarding Objection to

 Claim of Reinhart Food Service (the “Stipulation”), as follows.

                                             Recitals

        WHEREAS, the Plan Administrator was appointed on February 1, 2018 (the “Effective

 Date”) following confirmation of the Second Amended Plan (the “Plan”) by Order dated January

 24, 2018, [Docket No. 950] (the “Confirmation Order”); and,

        WHEREAS, prior to August 1, 2017 (the “General Bar Date”), Claimant filed a proof of

 claim in the amount of $260,586.42, at claim no. 61 (the “Claim”) asserting a general unsecured

 claim against the Estate arising from goods sold and equipment leased; and,

        WHEREAS, on August 3, 2018, the Plan Administrator filed its Objection (the “Reinhart

 Objection”) to the Claim filed by the Claimant; and,




                                                 2
Case 17-20526-TPA        Doc 1394     Filed 10/29/18 Entered 10/29/18 14:05:50               Desc Main
                                     Document     Page 3 of 4


        WHEREAS, after reviewing the merits of the Claim, the Plan Administrator and its

 professionals, on the one hand, and Claimant and her attorney, on the other, have engaged in bona

 fide discussions in an effort to reach an amicable resolution to the Reinhart Objection; and,

        WHEREAS, as a result of those good faith negotiations, the Plan Administrator, in exercising

 its sound business judgment, and Claimant have reached an agreement, subject to approval by this

 Honorable Court, regarding the Claim.

        NOW THEREFORE, for and in consideration of the foregoing recitals which the Plan

 Administrator and Claimant incorporate herein, and for other good and valuable consideration, the

 receipt and sufficiency of which the parties hereby acknowledge, and intending to be legally bound

 hereby, the Plan Administrator and Claimant hereby stipulate and agree as follows:

        1.      Claimant shall have a fully and finally allowed, general unsecured claim in the

 amount of $169,889.85 and such claim shall not be subject to further objection.

        2.      Within twenty-one (21) days of the entry of an order approving this Stipulation,

 Claimant shall amend the Claim to assert a general, unsecured claim in the amount of $169,889.85

 and attach a copy of the order approving this Stipulation to the amended Claim.

        3.      The Court retains jurisdiction over the interpretation, implementation, and

 enforcement of any Order approving the relief requested in this Stipulation.

        WHEREFORE, the Plaintiffs respectfully request that the Court enter an appropriate order

 approving this Stipulation and grant such other relief as is just and proper.




                                                   3
Case 17-20526-TPA      Doc 1394    Filed 10/29/18 Entered 10/29/18 14:05:50       Desc Main
                                  Document     Page 4 of 4


                                           Respectfully submitted:

 Date: October 29, 2018                    WHITEFORD, TAYLOR & PRESTON, LLC

                                           By: /s/ Daniel R. Schimizzi
                                           Daniel R. Schimizzi (PA ID No. 311869)
                                           Kelly E. McCauley (PA ID No. 316535)
                                           Michael J. Roeschenthaler (PA ID No. 87647)
                                           200 First Avenue, Third Floor
                                           Pittsburgh, PA 15222
                                           t: 412-275-2401
                                           f: 412-275-2406
                                           Email: dschimizzi@wtplaw.com

                                           Counsel to the Plan Administrator

 CONSENTED TO BY:
 /s/Samuel C. Wisotzkey ______________
 Samuel C. Wisotzkey (admitted pro hac vice)
 Kohner, Mann & Kailas, S.C.
 4650 N. Port Washington Road
 Milwaukee, WI 53212
 Phone: 414-962-5110
 Fax: 41-962-85725
 Email: swisotzkey@kmksc.com

 Counsel for Reinhart FoodService, LLC




                                               4
